Citation Nr: 1733726	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-23 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for disability manifested by back pain.

2. Entitlement to service connection for disability manifested by memory loss.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to February 1977. These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In April 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the Veteran's record. At that time, the Board held the record open for 60 days to allow for the submission of additional evidence; subsequently, the Veteran submitted additional evidence with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).

The issues were remanded in August 2016 for further development. Specifically, the Board instructed the RO to obtain a VA medical examination for the claimed conditions. A review of the claims folder reflects the RO obtained medical examinations in December 2016 and subsequently issued a supplemental statement of the case (SSOC).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the in April 2016, the Veteran testified at a videoconference hearing before the undersigned VLJ. The issues were subsequently remanded for further development in August 2016. The Veteran obtained new representation in November 2016. In March 2017 the Veteran's representative disagreed with the February 2017 SSOC continuing the denial of the claims on appeal, and requested another Board hearing via videoconference. The United States Court of Appeals for Veterans Claims has explained that veterans are entitled to a hearing at every stage of the appeal. Cook v. Snyder, 28 Vet. App. 330 (2017). As such, the Board finds that a remand is necessary to afford the Veteran another videoconference hearing before a VLJ. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ. The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




